Opinion issued October 25, 2012.




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-12-00079-CR
                          ———————————
                 MODESTO SANCHEZ LOPEZ, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



               On Appeal from the 12th Judicial District Court
                           Walker County, Texas
                       Trial Court Case No. 25336



                        MEMORANDUM OPINION

      A jury found appellant, Modesto Sanchez Lopez, guilty of the offense of

possession with the intent to deliver cocaine weighing more than four grams but
less than two hundred grams,1 and the trial court assessed his punishment at

confinement for five years.2 In his sole issue, appellant contends that the evidence

is legally insufficient to support his conviction.

      We affirm.

                                     Background

      Huntsville Police Department (“HPD”) Detective J. Lehman, a narcotics

investigator, testified that he had received numerous telephone calls concerning

“suspicious activity” occurring at appellant’s house.           While conducting

surveillance on the house, Lehman noted “moderate foot traffic” from persons that

never stayed at the house “for any length of time.”    He opined that the activitiy

was indicative of narcotics trafficking.

      On September 1, 2010, Detective Lehman, along with Detective L. Schulz,

decided to initiate a “consensual encounter” with appellant to obtain consent to

search the home. HPD Officer J. Martinez accompanied the detectives as an

interpreter, and he asked appellant for consent to search the home. Appellant

consented, noting that “he had nothing to hide.” While searching appellant’s

bedroom, Lehman found and seized “some Xanax pills” and “several baggies of

1
      See TEX. HEALTH AND SAFETY CODE ANN. §§ 481.002(5), 481.102(3)(D),
      481.112(a), (d) (Vernon 2010).
2
      This appeal, originally filed in the Tenth Court of Appeals, Waco, Texas, was
      transferred to the First Court of Appeals, Houston, Texas. See TEX. GOV’T CODE
      ANN. § 73.001 (Vernon 2005).
                                           2
cocaine.” Throughout the rest of the house, Lehman found and seized forty-six

“baggies” of cocaine. On cross-examination, Lehman explained that it was typical

for narcotics dealers to “cut” pure cocaine with an adulterant so as to “take one

kilogram of cocaine and make it three kilograms.”

      Severo Lopez, a drug section supervisor at the Texas Department of Public

Safety Crime Laboratory, testified that he analyzed the substances seized from

appellant’s house. He confirmed that the substances tested positive for cocaine and

the aggregate weight of the substances was 11.61 grams. On cross-examination,

Lopez stated that his test also “indicated the presence of a dilutant,” tetramisole,

that is “typically found in cocaine samples.” He did not, however, perform a test

that would “show the exact purity” of the cocaine. Lopez also stated that he would

be “very surprised” to test a sample that contained no dilutants or adulterants.

                                Standard of Review

      We review the legal sufficiency of the evidence “by considering all of the

evidence in the light most favorable to the prosecution” to determine whether any

“rational trier of fact could have found the essential elements of the offense beyond

a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 318–19, 99 S. Ct. 2781,

2788–89 (1979). Our role is that of a due process safeguard, ensuring only the

rationality of the trier of fact’s finding of the essential elements of the offense

beyond a reasonable doubt. See Moreno v. State, 755 S.W.2d 866, 867 (Tex. Crim.

                                          3
Ohio App. 1988). We give deference to the responsibility of the fact finder to fairly

resolve conflicts in testimony, to weigh evidence, and to draw reasonable

inferences from the facts. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim.

App. 2007). However, our duty requires us to “ensure that the evidence presented

actually supports a conclusion that the defendant committed” the criminal offense

of which he is accused. Id.

                               Sufficiency of the Evidence

       In his sole issue, appellant argues that the evidence is legally insufficient to

support his conviction as alleged in the indictment because the State did not prove

“the amount of pure controlled substance in the amount alleged in the indictment.”

      To prove possession with intent to deliver, the State must prove that the

defendant (1) exercised care, custody, control, or management over the controlled

substance, (2) intended to deliver the controlled substance to another, and (3) knew

that the substance in his possession was a controlled substance. TEX. HEALTH &

SAFETY CODE ANN. §§ 481.002(38), 481.112(a) (Vernon 2010); Parker v. State,

192 S.W.3d 801, 805 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d).                A

controlled substance is defined as “a substance, including a drug, an adulterant, and

a dilutant, listed in Schedules I through V or Penalty Groups 1, 1–A, or 2 through

4.” TEX. HEALTH & SAFETY CODE ANN. § 481.002(5). A controlled substance

“includes the aggregate weight of any mixture, solution, or other substance

                                          4
containing a controlled substance.” Id. The Texas Health and Safety Code defines

an adulterant or dilutant as “any material that increases the bulk or quantity of a

controlled substance, regardless of its effect on the chemical activity of the

controlled substance.” Id. § 481.002(49).

       Here, the indictment alleged that on September 1, 2010,

       [Appellant] did then and there knowingly possess, with intent to
       deliver, a controlled substance, namely, Cocaine, in an amount of four
       grams or more but less than 200 grams . . . .

In its charge to the jury, the trial court instructed,

       You must decide whether the state has proved, beyond a reasonable
       doubt, four elements. The elements are that—

              1.     [Appellant] possessed Cocaine in Walker County, Texas,
                     on or about 1st day of September, 2010; and

              2.     The Cocaine was, by aggregate weight, including
                     adulterants or dilutants, four gram[s] or more but less
                     than 200 grams; and

              3.     [Appellant] knew he was possessing a controlled
                     substance; and

              4.     [Appellant] intended to deliver the controlled substance.

(emphasis added).

       Appellant argues that because the indictment made no reference to

adulterants or dilutants, the State was required to prove that he possessed more

than four grams but less than 200 grams of “pure” cocaine. He asserts that the trial

court, in including adulterants and dilutants in the jury charge, “impermissibly
                                             5
lower[ed] the burden of proof required by the State’s evidence.” Appellant argues

that because Lopez’s testimony confirmed the presence of at least one adulterant in

the cocaine seized from appellant’s house, the evidence is legally insufficient to

support his conviction.

       In support of his argument that the State was required to prove the weight of

“pure” cocaine, appellant relies on Vera v. State, 800 S.W.2d 310 (Tex. App.—

Corpus Christi 1990, pet. ref’d). In Vera, the court noted that the term “controlled

substance” does not necessarily include adulterants and dilutants, and it held that

“if adulterants and dilutants are not pled in the indictment, then the indictment in

effect contains a pleading that the substance in question is pure cocaine.” Id. at

311.

       However, Vera was decided before the legislature amended the Texas Health

and Safety Code’s definition of “controlled substance” in 1997. See Act of May

26, 1997, 75th Leg., R.S., ch. 745, § 1, 1997 Tex. Gen. Laws 2411. The legislature

amended the definition of “controlled substance” to include a substance containing

“an adulterant” or “a dilutant.” Id. The legislature also added that the term

includes the “aggregate weight of any mixture, solution, or other substance

containing a controlled substance.” Id. The Texas Court of Criminal Appeals has

since held that the revised definition of “controlled substance” no longer requires

the State “to determine the amount of controlled substance and the amount of

                                         6
adulterant and dilutant that constitute the mixture.” Melton v. State, 120 S.W.3d
339, 344 (Tex. Crim. App. 2003) (emphasis in original). Instead, the State need

prove “only that the aggregate weight of the controlled substance mixture,

including adulterants and dilutants, equals the alleged minimum weight.” Id.; see

also Jones v. State, 235 S.W.3d 783, 785–86 (Tex. Crim. App. 2007) (holding that,

where defendant had poured methamphetamine into bottle of bleach, the bleach

could be used to determine aggregate weight of methamphetamine “[r]egardless of

when, how, or why it was added”).

      Because the statutory definition of “controlled substance” now includes

adulterants or dilutants, the State is not required to specifically plead in an

indictment the existence of adulterants or dilutants to include them in the

calculation of the substance’s aggregate weight. See Hughes v. State, No. 12-05-

00123-CR, 2006 WL 1275000, at *3–4 (Tex. App.—Tyler May 10, 2006, no pet.)

(mem. op., not designated for publication) (holding evidence legally sufficient to

support conviction for more than four grams of methamphetamine, though

indictment did not mention adulterants or dilutants and substance included both

methamphetamine and amphetamine).

      Here, Lopez testified that the substances found in appellant’s house

constituted a mixture weighing more than four grams that contained cocaine. This

is sufficient to satisfy the statutory definition of a “controlled substance,” the

                                        7
language used in the indictment. See TEX. HEALTH & SAFETY CODE ANN. §

481.002(5). Accordingly, we hold that the evidence is legally sufficient to support

appellant’s conviction as alleged in the indictment.

                                    Conclusion

      We affirm the judgment of the trial court.




                                               Terry Jennings
                                               Justice

Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           8